DISMISS; Opinion Filed February 7, 2013.




                                             SIn The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-00604-CV

                     IN THE INTEREST OF K.N.K. A MINOR CHILD

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. 06-17012-S

                                MEMORANDUM OPINION
                            Before Justices Moseley, Francis and Lang
                                   Opinion by Justice Moseley
       By letter dated May 8, 2012, we notifed appellant the $175 filing fee in this case was due.

We cautioned appellant that failure to file the fee within ten days would result in dismissal of the

appeal. By letter dated July 25, 2012, we informed appellant that the Dallas County Clerk’s

Office had notified us that the clerk’s record had not been filed in this case because appellant had

not paid the clerk’s fee for the record. We directed appellant to, within ten days, file verification

of payment or written documentation that appellant is entitled to proceed without payment of

costs. We cautioned appellant that failure to file the required documentation might result in

dismissal of the appeal for want of prosecution. To date, appellant has not paid the filing fee,

provided verification that she has paid for the clerk’s record, provided written documentation

that she is entitled to proceed without payment of costs, or otherwise corresponded with the

Court regarding the status of this appeal.
Therefore, we dismiss this appeal. See TEX. R. APP. P. 42.3(b),(c).




                                            Jim Moseley
                                            JIM MOSELEY
                                            JUSTICE

120604F.P05




                                        2
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

EX PARTE IN THE INTEREST OF K.N.K.                 On Appeal from the 255th Judicial District
A MINOR CHILD                                      Court, Dallas County, Texas
                                                   Trial Court Cause No. 06-17012-S.
No. 05-12-00604-CV                                 Opinion delivered by Justice Moseley.
                                                   Justices Francis and Lang participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee Nitin Khanna recover his costs of this appeal from
appellant Tara Khanna.


Judgment entered this 7th day of February, 2013.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




120604.op.docx                                 3